     Case 4:20-cv-01157-P Document 7 Filed 10/27/20                        Page 1 of 2 PageID 60



                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION


Keith Bell
Plaintiff
v.                                                             4:20-CV-01157-P
                                                               Civil Action No.
Eagle Mountain Saginaw ISD
Defendant


                        CERTIFICATE OF INTERESTED PERSONS
                               (This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,
Dr. Keith Bell



provides the following information:
       For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.
As the plaintiff is not a corporate party, this question is inapplicable. To the extent that a
response is necessary, none.




        A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box will print.

Keith Bell,
Eagle Mountain Saginaw ISD,
Norred Law, PLLC
                 Case 4:20-cv-01157-P Document 7 Filed 10/27/20                       Page 2 of 2 PageID 61



                                                              Date:
                                                                                   10/27/2020
                                                              Signature:
                                                                                   /Warren V. Norred/
                                                              Print Name:          Warren V. Norred
                                                              Bar Number:
                                                                                   24045094
                                                              Address:
                                                                                   515 E. Border
                                                              City, State, Zip:
                                                                                   Arlington, TX 76010
                                                              Telephone:
                                                                                   817-704-3984
                                                              Fax:
                                                                                   817-524-6686
                                                              E-Mail:
                                                                                   wnorred@norredlaw.com




NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
